Citation Nr: 1043403	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  09-23 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a thoracolumbar 
disability.

3.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran had active duty from November 2003 to November 2007. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which denied service connection for migraine headaches, thoracic 
spine pain and cervical pain.

In January 2010 the Veteran was afforded a travel Board hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts that he is entitled to service connection for 
migraine headaches, a  thoracolumbar disability and a cervical 
spine disability due to stress during his tour of duty in Iraq 
and the heavy loads that he was required to carry as a Marine 
Corps infantryman and a rifleman.  The record shows diagnoses of 
migraine headaches and herniated discs in the Veteran's back.   

The Veteran's separation examination dated in October 2007 shows 
complaints of frequent headaches due to the stress incurred in 
Iraq and chronic back pain due to boot camp.  The examiner also 
made note of right shoulder (clavicle pain) due to carrying heavy 
back packs. 

There is evidence post service that the Veteran sought VA 
treatment for his back in March 2008, within a year of his 
separation from service.  Treatment records show that radiographs 
of the lumbar spine were conducted in March 2008, but these 
records have not been included in the case file.  While the note 
relates to the Veteran's low back, the records may also pertain 
to the Veteran's mid and upper back and are needed to fully 
evaluate his disabilities.  The November 2008 treatment records 
also showed that the Veteran experienced right shoulder pain that 
was suggestive of cervical radiculopathy.  He reported the pain 
starting in 2003-2004 while he was in service.  At the hearing, 
the Veteran reported that he was receiving ongoing treatment at 
the VA East Orange and Lyons.  The claims file has VA outpatient 
treatment records dated up to February 2009, with some later 
dated mental health treatment notes.  The Veteran also indicated 
that several doctors had attributed his back problems to service, 
but was unsure if those opinions were documented in the treatment 
records.  It appears that additional pertinent VA treatment 
records had not been associated with the claims file and an 
attempt to obtain those records must be made.  38 C.F.R. § 3.159 
(2010).

The Veteran was afforded several VA examinations in connection 
with his claims; however, none of them are deemed adequate.  The 
examiners simply stated that because the Veteran did not complain 
while in service and only complained on his separation from 
service, that his disabilities are not related to service.  No 
analysis or rationale was provided for these conclusory findings.  
Furthermore, the Veteran's contentions regarding heavy back packs 
in service causing his back problems were not addressed.  The 
Board also notes that in service the Veteran complained of right 
shoulder pain that was later related to his neck and cervical 
spine.  No opinion with regard to this condition was discussed.  

Once VA has provided a VA examination, it is required to provide 
an adequate one, regardless of whether it was legally obligated 
to provide an examination in the first place.  Barr v. Nicholson, 
21 Vet. App. 303 (2007).  If a VA examination is inadequate, the 
Board must remand the case.  A medical examination report must 
contain not only clear conclusions with supporting data, but also 
a reasoned medical explanation connecting the two.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 
21 Vet. App. 120, 124 (2007).  The VA examination reports are 
inadequate because of the absence of reasons and bases to support 
the examiner's conclusion; therefore, a new examination is 
needed.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain and associate with the claims 
file all of the Veteran's outstanding 
relevant treatment records from the 
East and West Orange VA Medical Center, 
including all VA outpatient orthopedic 
and neurological records dated after 
February 2009. 

2.  Subsequenly, schedule the Veteran for 
a VA examination to determine the current 
nature and etiology of his migraine 
headaches, thoracolumbar spine and 
cervical spine disabilities.  Prior to 
the examination, the claims folder must 
be made available to the examiner for 
review.  A notation to the effect that 
this record review took place must be 
included in the report of the 
examination.  The examiner should express 
an opinion as to whether it is at least 
as likely as not (a 50 percent or greater 
probability) that each of the 
disabilities was incurred during service 
or is otherwise etiologically related to 
service.  The examiner should address the 
complaints shown on the October 
separation examination.  A complete 
rationale must be given for any opinion 
expressed.  If the examiner is unable to 
provide the requested opinion without 
resorting to speculation, it should be so 
stated and a discussion of why an opinion 
cannot be provided should be included.

3.  Thereafter, the Veteran's claims 
should be readjudicated.  If the benefits 
sought on appeal remain denied, the 
Veteran and his attorney must be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should then be allowed for a response 
before the record is returned to the 
Board for further review.





The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


